Appeal from a judgment of the Supreme Court, Queens County, rendered February 3, 1967, convicting defendant of grand larceny in the second degree, upon a plea of guilty, and sentencing him to one year three months to two years six months. Judgment modified, on the law and the facts, by reducing the sentence to the time already served by defendant. As so modified, judgment affirmed. In our opinion, the sentence imposed upon defendant was excessive. In the interests of justice, the sentence should be reduced to the time already served and defendant discharged. Beldock, P. J., Rabin, Hopkins, Benjamin and Martuscello, J.T., concur.